Hall, J.
This was an action on a promissory note, which purported to have been executed by the three defendants. Wilson made no defence. Pierpoint and Moore pleaded non est factum. Tbeir sole defense was that their signatures to the note were forgeries. In support of this defence the court, against the plaintiff’s objection,'permitted the .defendants to introduce the testimony of defendant Moore and others to this effect: That in their presence, about a year and a half after the execution of the note, Frank Wilson, the other maker of the note, proposed that they all attempt to imitate the signature of Moore; that Moore wrote his name; that all of the others present on different pieces of paper attempted to imitate it; that the different attempts were compared by them, and they all decided that Wilson’s was the best. This testimony, if it was of any effect at all, simply had a tendency to show that Wilson had the ability to imitate the signature of his co-maker, Moore. Was the evidence admissible for such purpose? We think not. We know of no authority in favor of the admission of evidence for such purpose, and against its admission is Dow's Ex'r v. Spenny's Ex'r, 29 Mo. 321. The principle underlying the general rule, that “It would not be allowable to show on the trial of an indictment, that the prisoner has a general disposition to commit the same kind of offence as that charged against him” (1 Phil, on Evid. 766), seems to apply to and to settle this question. Evidence of Wilson’s ability to imitate Moore’s signature in no way tended to prove that Wilson had forged Moore’s signature to the note in suit. The evidence was wholly irrelevant and foreign to the issue.
For this reason the judgment is reversed and the case remanded.
All concur.